Citation Nr: 0216701	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1951 to April 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which the RO denied 
entitlement to service connection for both bilateral hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral hearing loss is of service origin.

3.  Tinnitus is of service origin.


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2002).

2.  Tinnitus was incurred in military service. 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for 
bilateral hearing loss and tinnitus was warranted.  Such 
action was accomplished by means of statement of the case, 
the supplemental statements of the case.  In July 2001 the RO 
informed the veteran of the contents of the VCAA and he was 
notified that he was to furnish the names and addresses of 
all health care providers who have treated him for his 
bilateral hearing disorder and tinnitus which were not 
currently of record and that the VA would obtain these 
records.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  In view of these actions by VA, the Board finds that 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed; the discussions 
in these various documents apprised him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  A review of the record indicates 
that all available pertinent evidence has been obtained.  The 
Board concludes the VA has satisfied its duties to notify and 
assist the appellant in this case.  

I. FACTUAL BACKGROUND

A review of his service administrative records shows that he 
was in the United States Navy.  The veteran's service medical 
records are negative for hearing loss.

The veteran submitted a November 1999 private audiogram.  A 
February 2000 VA examination shows that the veteran reported 
that he worked around aircraft throughout his career in the 
United States Navy and that he was exposed to a high level of 
noise due to aircraft and jet engines.  He also stated that 
he had no protection for his ears and that he had developed 
bilateral tinnitus with very little hearing loss.  The 
veteran denied having vertigo and stated that his balance was 
normal.  

A February 2000 VA ear examination showed that the veteran 
complained mainly of tinnitus occurring in both ears which 
was constant and of a high pitch.  The tinnitus was described 
as fluctuating in volume.  The veteran reported that while in 
the United States Navy that he worked aircraft maintenance on 
a flight deck.  The veteran stated that he had the most 
difficulty with ringing in his ears when he is in the 
presence of a quiet room.  The diagnosis was mild to 
moderately severe high frequency sensorineural hearing loss 
bilaterally.  There was some mild hearing loss in the left 
ear in the low frequencies with excellent discrimination.  
The examiner also noted bilateral tinnitus.  

A February 2000 audiological examination showed that the 
veteran reported his hearing problems were related to his 
work in the United States Navy on aircraft maintenance on the 
flight deck.  The examiner noted for the left ear mild 
sensorineural hearing loss from 250 to 500 Hertz, which 
improved to within normal limits at 1000 Hertz, then dropping 
to mild to moderately severe sensorineural hearing loss from 
2000 to 8000 Hertz.  The right ear was noted as within normal 
limits at 250 to 500 Hertz, with mild to moderately severe 
sensorineural hearing loss from 1000 to 8000 Hertz.  The 
veteran's word recognition was noted as excellent at 96 
percent bilaterally.  The assessment was mild to moderately 
severe high frequency sensorineural hearing loss bilaterally.  
There was some mild hearing loss in the left ear in the low 
frequencies with excellent discrimination.  The examiner also 
found bilateral tinnitus, which was high-pitched, constant 
and varied.  

A VA audiology examination conducted in January 2001 showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
55
LEFT
20
25
20
30
50

The average puretone threshold value for the right ear was 33 
decibels, and 31 decibels for the left ear.  The Maryland CNC 
Test resulted in a speech recognition score of 96 percent 
correct for the right ear, and 84 percent correct for the 
left ear.  The diagnosis was normal hearing from 250 to 2000 
Hertz sloping to mild to moderately severe sensorineural 
hearing loss bilaterally.  

The examiner commented that considering the veteran's noise 
exposure history during the period of time he served in the 
military, when noise protection was limited, that it would be 
assumed that he obtained a hearing loss during his military 
career.  The veteran reported having tinnitus.  He stated 
that when he watched television that it must be louder.  He 
reported that during service he performed aircraft 
maintenance.  He was exposed to four years of aircraft noise 
and he denied any other noise exposure.  The examiner noted 
that the etiology of the veteran tinnitus was more than 
likely the high frequency sensorineural hearing loss 
bilaterally.  The examiner noted that this could have begun 
while in the military and that it was difficult to determine 
to the exact cause, as there were no audiograms in his claims 
folder to compare to while he was in the military.

II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002).

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service. 38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2002). 

To summarize, lay statements and testimony describing the 
symptoms of a disability or an incident are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board finds that the veteran's statements 
concerning noise exposure during service credible.

In this regard, the veteran has indicated he was exposed to 
engine noise while working on the flight deck.  The January 
2001 VA examination confirmed the presence of bilateral 
hearing loss pursuant to 38 C.F.R. § 3.385.  Additionally, 
the examiner indicated that based on the available evidence 
the hearing loss began in service and the tinnitus could have 
begun while in the military and was related to the high 
frequency sensorineural hearing loss.  

The Board finds that the evidence is in relative equipoise 
and, as such, the benefit of the doubt is in the veteran's 
favor.  38 C.F.R. § 3.102.  Accordingly service connection 
for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to bilateral hearing loss and tinnitus is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

